Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Attention is directed to line 2 of claim 10, wherein there is recited; “threated preferably”, in this recitation, “preferably” renders the claim indefinite, and obviously “threated” is inadvertently misspelled and should read – threaded --.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dugan 20130227874 in view of Gentry 5001856 and Lovell, Jr. 5172510;  Mancusi, Jr. 2794287 and Herasymchuk 20090282726;  Dunkerley et al. 20100107469 and Sundstrom 8813418.

Referring to figure 1 of Dugan, there is illustrated a modular fishing lure with a housing 104 having a cavity 109 that receives a motor and battery module 124 which may include a battery 131 in order to supply power to a DC motor 133 which may turn a motor shaft 111 which may include a off-center weight 107 to produce the sound and vibration as the off-center weight shakes the entire motor and battery module.   A second housing 106 may be a cover or lid which may be threadably and detachably connected to a first housing 104. The lid 106 include a dome end 121, an eye let 123 for attachment to a fishing line or hook (not shown), a threaded cylinder 125 to connect to the dome end 121 at a shoulder 113, and a seal 119 to seal the second housing 106 to the first housing 104 by providing a water tight connection and may be a flexible O-ring or flexible washer.  Guide rings, arranged as in the claimed invention, are also shown in figure 5.
Inasmuch as Dugan, as described above, is arranged very similarly to that of the claimed invention, it remains that there is not shown spheres, a fin or an adjunct body as recited in applicant’s claimed invention.  However, these features are considered old and very well known and could have been utilized, as a matter of design choice, with the lure of Dugan for the purposes of adding noise, erratic movement and articulation, all to enhance the lure’s ability to attract fish, and all common devices used by fisherman with predictable results.  See for example, (Gentry, figs 1, 3 and Lovell, fig. 11); (Mancusi, figs 1-3 and Herasymchuk figs 1-3); and (Sundstrom fig. 4 and Dunkerley figs 4, 11), respectively.  Therefore, the Examiner takes official notice and these features do not patnetably distinguish the claimed invention.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P ELLIS whose telephone number is (571)272-6914.  The examiner can normally be reached on normal business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Collins can be reached on 571.272.6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER P ELLIS/Primary Examiner, Art Unit 3644